DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7 are pending. 

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either of Yoon (US 2009/0060117) in combination with Brosset (US 2002/0015465).
Claim 1
Yoon (cited via IDS) discloses a fuel assembly comprising a lower end fitting (130), a guide tube (20, 30), an end plug (50), and a female lock nut (60).  The female lock nut is threaded onto a threaded male shaft of the end plug (e.g., Figure 9).  
Brosset (cited via IDS) shows (e.g., Figure 3) that it is well known in the art to deform a locking portion (38) of a lock nut (36) into a recess (40) of a lower end fitting (10).  The arrangement prevents nut rotation [0024], and thus locks the lock nut to the end fitting.  
The skilled artisan would understand that Yoon’s lock nut can be prevented from rotating in many different manners.  It would have been obvious to one of ordinary skill in the art to have modified Yoon to lock the lock nut to the lower end fitting to prevent nut rotation via deforming a locking portion of the lock nut, as suggested in the manner disclosed by Brosset.  The result of the modification to Yoon would have been predictable to the skilled artisan.
Claims 2-3
Yoon’s end plug is welded to the lower end of the guide tube [0060].
Claim 4
Yoon discloses a dashpot tube (25) connected to the end plug [0040, 0062].

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon (US 2009/0060117) in combination with Brosset (US 2002/0015465) as applied to claim 1 above, and further in combination with Anthony (US 3,992,259).
Anthony (cited via IDS) shows that it is well known in the art to rotate a lock nut in a loosening direction using rotational force sufficient to break the lock (e.g., col. 6, lines 32-36).  Further modification of Yoon to have conventionally rotated the lock nut to break the lock, as suggested by Anthony, would have been obvious to one of ordinary skill in the art.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon (US 2009/0060117) in combination with Brosset (US 2002/0015465) as applied to claim 1 above, and further in combination with Kato (US 5,301,214).

Kato shows that it is well known in the art to load fuel rods into a fuel assembly frame after the guide tubes have been installed.  Further modification of Yoon to have conventionally loaded fuel rods after installing the guide tubes, as suggested by Kato, would have been obvious to one of ordinary skill in the art. 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoon (US 2009/0060117) in combination with Brosset (US 2002/0015465) and Kato (US 5,301,214) as applied to claim 6 above, and further in combination with Anthony (US 3,992,259).
Anthony (cited via IDS) shows that it is well known in the art to rotate a lock nut in a loosening direction using rotational force sufficient to break the lock (e.g., col. 6, lines 32-36).  Further modification of Yoon to have conventionally rotated the lock nut to break the lock, as suggested by Anthony, would have been obvious to one of ordinary skill in the art.

Objection to the Title
The Title is objected to because it is too generic for the method invention.  The following Title is suggested:  “Deforming A Portion Of A Nut Threaded On A Guide Tube End Plug To lock The Nut To A Lower End Fitting Of A Nuclear Reactor Fuel Assembly”. 


The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646